People v Alfaro (2017 NY Slip Op 08008)





People v Alfaro


2017 NY Slip Op 08008


Decided on November 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2012-00780
2012-00783
2012-00784

[*1]The People of the State of New York, respondent, 
vWilliam Alfaro, appellant. (Ind. Nos. 9270/09, 982/11, 984/11)


Seymour W. James, Jr., New York, NY (Eve Kessler of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Camille O'Hara Gillespie of counsel; Aleena R. Peerzada on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from three sentences of the Supreme Court, Kings County (Mondo, J.), all imposed January 9, 2012, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 264-265; People v Lopez, 6 NY3d 248, 256; People v Taylor, 130 AD3d 949; People v Brown, 122 AD3d 133, 138-141), and, thus, does not preclude review of his excessive sentence claims. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., RIVERA, AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court